Citation Nr: 1450675	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  03-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected hypertension.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from February 1986 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2003, the Veteran testified before a Decision Review Officer at the RO.

In December 2006, the Veteran testified at a Travel Board Hearing.  The Board recognizes that this hearing transcript has numerous inaudible portions.  In an August 2007 written brief presentation, the Veteran's representative at that time acknowledged that many of the remarks made at the hearing were inaudible.  However, the Veteran indicated that he did not wish to have another hearing.  

In October 2007, April and November 2013, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claims that service connection for depression is warranted secondary to his service-connected hypertension.  Specifically, he has alleged that his depression is secondary to various medications he takes to manage his hypertension.  In this regard, in an October 2002 VA treatment record, it was noted that the Veteran's blood pressure medication had to be adjusted again.  The Veteran reported that it was a real struggle to manage his blood pressure and to "avoid becoming depressed by the difficulty, the risk involved in his hypertension and the effect of his medications."  The examiner remarked that at this point, the Veteran's hypertension appeared to be a much more significant source of depression than any post-substance abuse reaction.  A subsequent October 2002 VA treatment record reflects that the Veteran reported feeling discouraged that his blood pressure fluctuates and that he continued to have side effects of coughing and headaches from medication. 

The claim was remanded in October 2007, April and November 2013 for VA examinations and opinions. 

In the October 2007 remand, the Board determined that it was unclear whether a  June 2002 VA examiner had reviewed the claims folder in opining that the Veteran's depression was not caused by hypertension.  

In the April 2013 remand, the Board found that a June 2011 VA examiner failed to follow the prior remand orders by not adequately addressing the Veteran's claim under a theory of direct service connection or secondary service connection.  The claim was remanded further VA examination.

In June 2013, the Veteran underwent VA examinations and opinions by two different examiners.  A VA psychologist continued to opine that the Veteran's depression began prior to service and in providing a rationale, referenced the previous examination report in which the Veteran indicated a history of depression prior to service.  The examiner opined that the Veteran's depression was not a result of his hypertension since the depression existed prior to military service and the examiner did not know of any body of research that indicated a physiological causal relationship between hypertension and depression. The examiner also opined that the depressive disorder was not aggravated by the Veteran's hypertension as there is no significant available evidence to suggest that the hypertension in and of itself has exacerbated the Veteran's depression beyond its natural course. 

In the November 2013 remand, the Board found that this examination report was inadequate as the examiner primarily referenced the Veteran's previously recorded belief that his depression began prior to service in rendering a negative direct service connection opinion and cited to general research in rendering negative secondary service connection opinions.  Therefore, the Board remanded the claim to the June 2013 VA psychologist to provide further clarification on the issue on both a direct incurrence and secondary service connection basis.       

In addition, a separate June 2013 VA examination was conducted by a VA physician who concluded that the Veteran's depression was not caused or worsened by medications prescribed for his hypertension. The Board found that this examination report was also inadequate.  Specifically, the Board noted that the Veteran is not only alleging that any one hypertension medication is directly causing his depression, but rather that the aggregate effect of taking several medications and various side effects (headaches, coughing, etc.) in order to control his hypertension is adding to his depression.  The Board noted that this contention was supported somewhat in the October 2002 VA treatment records cited to above.  

In its November 2013 remand, the Board requested that the June 2013 VA physician provide a more detailed rationale as to matters discussed above, and provide an opinion as to whether the aggregate effect of medications and symptoms from hypertension has caused a permanent increase in severity in the Veteran's depression.  

VA opinions were obtained in December 2013 from the same VA psychologist and in February 2014 from the same VA physician who authored the June 2013 examination reports referenced above.  In the December 2013 examination report, the VA psychologist essentially stated that no changes were necessary to the opinions that had been provided in the previous examination reports.  In the June 2013 VA examination report, the VA physician continued to provide a negative nexus opinion and significantly, did not address the question of whether the  aggregate effect of taking several medications in order to control his hypertension was adding to the Veteran's depression.  Both examiners failed to provide any additional insight or clarification with respect to the claim.       

In light of the above, the Board finds that further clarification with respect to the claim on both a direct and secondary incurrence basis is still warranted.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to an appropriate VA examiner other than the VA psychologist who provided the June and December 2013 opinions and the VA physician who provided the June 2013 and February 2014 opinions, to ascertain the presence, nature and likely etiology of the Veteran's depression.  The Veteran may be scheduled for another VA examination if this is deemed necessary.

The examiner should offer an opinion on the following:

Is it as least as likely as not (50 percent or greater likelihood) that the Veteran's depression was incurred in or aggravated by his military service?

Is it as least as likely as not (50 percent or greater likelihood) that hypertension caused or aggravated the Veteran's depression?  

Is it as least as likely as not (50 percent or greater likelihood) that the aggregate effect of symptoms and medications the Veteran takes for his service-connected hypertension caused or aggravated his depression?

[To be "aggravated by" service or service-connected hypertension, it must be found that the period of service or the service-connected hypertension caused a permanent increase in the underlying severity of the depression disability that is beyond natural progression.]

The examiner should provide a thorough and detailed discussion of pertinent medical and lay evidence to support all opinions rendered.  In particular, the examiner is requested to discuss the significance of the Veteran's contentions in the cited October 2002 VA treatment records. 

2.  After completion of the foregoing, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


